Title: From James Madison to John Brannan, 19 July 1823
From: Madison, James
To: Brannan, John


        
          Montpellier, July 19. [1823]
        
        I have recd your letter of the 4th. with the Volume containing the Official letters of the Military & naval officers during the late war; in payment for which a note of $5 is inclosed.
        I take for granted that the Collection is sufficiently full to give to such a publication its proper value. It is due to the men who have given such noble examples for future emulation, to the Country boasting them, and to all to whom such documents may be objects of patriotic curiosity, or materials for historical or other use, that they shd. be put into the best forms for preservation, and into situations diffusiv[e]ly accessible. I wish therefore that the fruit of your labours may be in such demand for public & private Libraries, that you may be rewarded with profit as well as gratification. It sometimes happens that works of the greatest labor, and intrinsic value, have but little attraction for the generality of readers, or may not be intended to be generally read. Of this class is, in some degree, the work on which you have bestowed your time and pains. In such cases the appeal is fairly made for encouragemt. to those who may be most sensible, that it is necessary & most able to afford it.
      